Citation Nr: 1419446	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  14-05 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury, right upper extremity.

2.  Entitlement to service connection for residuals of cold injury, left upper extremity.

3.  Entitlement to service connection for residuals of cold injury, right lower extremity.

4.  Entitlement to service connection for residuals of cold injury, left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of cold injury of the left and right lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have cold injury residuals in the bilateral upper extremities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of cold injury, right upper extremity, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).
2.  The criteria for service connection for residuals of cold injury, left upper extremity, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran contends that he was exposed to cold, wet weather while serving in Korea that has resulted in bilateral residual injuries to the upper extremities.

Service treatment records are absent any complaint or treatment related to cold-weather injuries.  Indeed, the Veteran's separation examination indicated the Veteran's upper extremities were clinically normal.  As noted above, however, the Veteran reported he was exposed to cold, wet weather and submitted a printout of average temperatures in support of this assertion.  

The record, however, fails to reflect that the Veteran has a residual injury to the upper extremities.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated). 

In terms of post-service treatment, a July 1975 VA examination indicated that the upper extremities were unrestricted and symptom free.  The Veteran submitted a letter from his treating podiatrist, "Dr. Z.N."  In the letter, Dr. Z.N. stated that the Veteran was exposed to "constant and prolonged extreme cold" and that the hypothermia he experienced "resulted in his circulatory and neurological presentations."  Dr. Z.N. then described the Veteran's symptoms as including lack of feeling in his feet and muscle weakness.  Dr. Z.N. also indicated the Veteran had difficulty with prolonged walking or standing.  In short, there was no indication in Dr. Z.N.'s letter that the Veteran's circulatory or neurological symptoms involved the upper extremities.  

There is no other evidence of record containing treatment for any conditions involving the upper extremities.  

The Board recognizes that the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, diagnosing residuals of a cold injury is not a determination that can be made by simple observation.  That is, such a diagnosis is more complex than describing cold weather or wet environmental conditions.  Indeed, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim. Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of competent and credible evidence indicating the Veteran presently has residuals of a cold-weather injury in his bilateral upper extremities, the preponderance of the evidence is against this claim.  Therefore, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by an October 2012 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, an opinion from a private physician (podiatrist), and statements in support of the claim by the Veteran and his representative.  The Board notes that records from the treating podiatrist are outstanding and the claim for the lower extremities is being remanded, in part, for those records.  Accordingly, the Board considered whether to remand the claim for the upper extremities for these records.  As explained above, however, there is nothing in the letter submitted from the podiatrist suggesting he treated the upper extremities and the Veteran has also not asserted any treatment for this condition.  Therefore, remanding the claim of the upper extremities to obtain podiatry records would only unnecessarily delay adjudication of the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant). 

VA has not provided a medical opinion with regard to this claim for residuals of a cold injury in the bilateral upper extremities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, as explained in further detail above, there is no competent and credible evidence that the Veteran had persistent or recurrent symptoms of residuals of a cold injury in his upper extremities during or after service.  Moreover, the Board recognizes that the third prong of McLendon, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  However, there is simply no objective evidence of a current disability or persistent or recurrent symptoms of a disability that is associated with an in-service injury or event.  As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit evidence suggestive of the presence of bilateral upper extremity cold weather injuries from service until the present time.  Since there is no evidence of persistent or recurrent symptoms of a current disability, the Board is not required to have the Veteran undergo a VA compensation examination for a medical nexus opinion.  Id.

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for residuals of cold injury, right upper extremity, is denied.

Entitlement to service connection for residuals of cold injury, left upper extremity, is denied.


REMAND

As described, the Veteran's podiatrist provided a letter indicating that he treats the Veteran for peripheral vascular disease.  Dr. Z.N. indicated that the Veteran currently has "circulatory and neurological" symptoms as a result of exposure to cold weather during service.  Specifically, Dr. Z.N. identified symptoms involving the Veteran's lower extremities.  However, he did not provide any rationale for his opinion, and the nature of the Veteran's "circulatory and neurological presentations" is unclear.  Consequently, a VA examination and opinion are needed prior to further consideration of the claim.

In addition, Dr. Z.N. indicated that he had been treating the Veteran since 2011.  A review of the record shows that aside from the one-page letter he authored in April 2013, no treatment records from Dr. Z.N. have been associated with the claims file.  Upon remand, the RO must make efforts to obtain these records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to his claimed bilateral lower extremity disabilities, as identified by the Veteran, to include all records from Dr. Z.N.  After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2002); 38 C.F.R. § 3.159(c)(2013).

2.  After obtaining as much of the above identified evidence as is available, schedule the Veteran for a VA examination to determine the precise nature and etiology of his claimed residuals of a cold injury involving the bilateral lower extremities.  

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

If the examiner identifies residuals of a cold injury in either the lower right extremity or lower left extremity, then the examiner must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's lower extremity disabilities began during service or are otherwise linked to service, to include exposure to cold weather in Korea. 

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


